Case: 4:19-cr-00554-AGF-PLC Doc. #: 59 Filed: 03/12/20 Page: 1 of 3 PageID #: 134
                                                                                         FILED
                                                                                      MAR 12·2020
                               UNITED STATES DISTRICT COURT                         U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                               EASTERN DISTRICT OF MISSOURI                                ST.LOUIS
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                  Plaintiff,                    )
                                                )
                      v.                        )    No. Sl-4:19-cr-00554-AGF-PLC
                                                )
                                                )
 TERICO C. DUDLEY,                              )
 a.k.a. TERICO KINGPIN,                         )
                                                )
                  Defendant.                    )
                                                )

                                SUPERSEDING INDICTMENT

                                            COUNT I
                      (Use of Interstate Facilities to Promote Prostitution)

The Grand Jury charges:

       Between on or about December 10, 2017, and continuing through on or about December

18, 2017, within the Eastern District of Missouri and elsewhere, the defendant,

                                      TERICO C. DUDLEY,
                                    a.k.a. TERICO KINGPIN,

did knowingly use faciiities in interstate commerce with the intent, or attempt, to promote,

manage, establish, or carry on an unlawful activity, to wit: prostitution, and thereafter did, or

attempt to, knowingly promote, manage, establish or carry on that unlawful activity through the

use of an online social media website with Jane Doe "S".

In violation of Title 18, United States Code, Section 1952(a)(3).
Case: 4:19-cr-00554-AGF-PLC Doc. #: 59 Filed: 03/12/20 Page: 2 of 3 PageID #: 135




                                            COUNT IT
                       (Use of Interstate Facilities to Promote Prostitution)

 The Grand Jury further charges:

         Between on or about December 10, 2017, and continuing through on or about December

 18, 2017, within the Eastern District of Missouri and elsewhere, the defendant,

                                       TERICO C. DUDLEY,
                                     a.k.a. TERICO KINGPIN,

. did knowingly use facilities in interstate commerce with the intent, or attempt, to promote,

 manage, establish, or carry on an unlawful activity, to wit: prostitution, and thereafter did, or

 attempt to, knowingly promote, manage, establish or carry on that unlawful activity through the

 use of an online social media website with Jane Doe "VM".

         In violation of Title 18, United States Code, Section 1952(a)(3).



                                             COUNTITI
                                             (Mann Act)
 The Grand Jury further charges:

         Between on or about December 10, 2017, and continuing through on or about December

 18, 2017, within the Eastern District of Missouri and elsewhere, the defendant,

                                       TERICO C. DUDLEY,
                                     a.k.a. TERICO KINGPIN,

 did knowingly attempt to transport, an individual, Jane Doe "VM", in interstate commerce from

 the State of Arizona to the State of Missouri with the intent that such individual engage in the

 business of prostitution in violation of a criminal offense under the laws of Missouri Statute.
Case: 4:19-cr-00554-AGF-PLC Doc. #: 59 Filed: 03/12/20 Page: 3 of 3 PageID #: 136




       In violation of Title 18, United States Code, Section 2421(a).

                                                    A TRUE BILL.



                                                    FOREPERSON

JEFFREY B. JENSEN
United States Attorney



DIANNA R. COLLINS, #59641MO
Assistant United States Attorney
